DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixation unit in claims 1 and 11; and control unit in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji et al. (US 2020/0310310, hereinafter “Shinji”).
Regarding claim 1, Shinji teaches an image forming apparatus (Fig. 1 [0041]) comprising: 
a fixation unit 50 configured to heat a toner image formed corresponding to image data and fix the heated toner image onto a recording material 11 (Fig. 1 [0044]); and 
a control unit 350 (Fig. 2B) configured to determine a fixation target temperature used by the fixation unit to heat the toner image on a basis of the image data (steps 501-507; Fig. 5 [0079]), wherein 
the control unit performs a first determination to calculate a first target temperature (temperature higher than a second predetermined temperature) on a basis of image density information in each of a plurality of regions (Fig. 6 [0080]) in which the image data is divided in a main-scanning direction and a sub-scanning direction (the first target temperature/temperature higher than a second predetermined temperature is a low target temperature determined when all the images in the plurality of regions are that of image type 1, which is based on image density/coverage ratio; [0091-0092]) and a second determination to determine whether the image data is a text image (i.e., type 1/character image; [0107]) (step 506 in Fig. 5; [0091]), and determines the fixation target temperature on a basis of results of the first determination and the second determination (step 507 in Fig. 5; [0092-0095]).
Regarding claim 2, Shinji teaches the image forming apparatus according to claim 1, wherein the control unit uses the first target temperature (i.e., temperature higher than a second predetermined temperature) as the fixation target temperature when it is determined by the second determination that the image data is not a text image (i.e., the image data is image type 2; [0094, 0108]).
Regarding claim 3, Shinji teaches the image forming apparatus according to claim 1, wherein when it is determined by the second determination that the image data is a text image, the control unit determines whether continuity of text in the text image exceeds a prescribed continuity reference (threshold Cth) in each of a plurality of main-scanning areas in which the image data is divided so as to be continuous in the main-scanning direction ([0084-0087]), and uses the first target temperature as the fixation target temperature when the continuity of the text in the text image exceeds the continuity reference in all the main scanning areas (i.e., when a text image has a continuity that exceeds Cth, it is determined to be image type 2 and fixed at the first target temperature/temperature higher than a second predetermined temperature; [00091, 0094]).
Regarding claim 4, Shinji teaches the image forming apparatus according to claim 3, wherein the control unit calculates a second target temperature (i.e., temperature lower than a first predetermined temperature) lower than the first target temperature on a basis of a result of the second determination (i.e., when all the images in the regions belong to image type 1/text image; [0092, 0108]).
Regarding claim 5, Shinji teaches the image forming apparatus according to claim 4, wherein the control unit determines the second target temperature on a basis of the continuity of the text in a main-scanning area at an end among the plurality of main-scanning areas (because the continuity is calculated for each region to determine the type of image, the second target temperature is determined on a basis of the continuity of the text in a main-scanning area at an end among the plurality of main-scanning areas, in addition to the other areas; [0083-0092]).
Regarding claim 6, Shinji teaches the image forming apparatus according to claim 5, wherein the control unit sets the second target temperature to be lower as the continuity of the text in the main-scanning area at the end is lower (when continuity is less than threshold Cth and the coverage ratio is less than threshold Rth, the image type is determined to be type 1/text image, which would trigger the lower target temperature; [0091]).
Regarding claim 7, Shinji teaches the image forming apparatus according to claim 1, wherein the control unit acquires the image density information by acquiring the number of pixels having density of at least a prescribed (predetermined) value from pixels included in the plurality of regions in the first determination ([0078, 0082, 0087]).
Regarding claim 8, Shinji teaches the image forming apparatus according to claim 7, wherein the control unit calculates a plurality of candidate values (pixel number P1(i,j)) for determining the first target temperature on a basis of image density in each of a plurality of main-scanning areas (regions A(m,n)) in which the image data is divided so as to be continuous in the main-scanning direction (Fig. 12; [0142-0143]), and determines the first target temperature on a basis of a maximum value among the plurality of candidate values ([0144-0147]) (note that the 3rd embodiment includes the steps of the first embodiment of Fig. 5 plus additional steps).
Regarding claim 9, Shinji teaches the image forming apparatus according to claim 1, wherein the control unit divides the image data into a plurality of strip-shaped (rectangle) blocks continuous in the sub-scanning direction ([0080]) and determines whether the image data is a text image on a basis of a print percentage (coverage ratio) in each of the plurality of blocks in the second determination ([0078, 0088-0091]).
The method steps of claim 11 are met by the operation of Shinji as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinji (US 2020/0310310) in view of Okayasu et al. (US 2019/0332042, hereinafter “Okayasu”).
Regarding claim 10, Shinji teaches the image forming apparatus according to claim 9, but fails to teach wherein the control unit calculates a difference of a print percentage between adjacent blocks for each of the plurality of blocks and determines that the image data is a text image when a value obtained by dividing a total of the calculated differences by a print percentage of the image data is at least a threshold.
Okayasu teaches a similar image forming apparatus having a control unit that divides  print data into a plurality of strip-shaped blocks (areas denoted by dashed lines in Fig. 6A) and determines whether the image data is a text image on a basis of a print percentage (printing ratio) in each of the plurality of blocks and using that information to determine proper fixing temperature (Fig. 9 steps S901-S907; [0075-0081]).  Further, Okayasu teaches calculating a difference of a print percentage between adjacent blocks (i.e., a difference between printing ratios of two areas contiguous in the sub-scanning direction) for each of the plurality of blocks and determining that the image data is a text image (image pattern A; [0047]) when a value G obtained by dividing a total S of the calculated differences by a print percentage D of the image data is at least a threshold T ([0074, 0079]).
Based on the teachings of Okayasu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of Shinji such that the control unit calculates a difference of a print percentage between adjacent blocks for each of the plurality of blocks and determines that the image data is a text image when a value obtained by dividing a total of the calculated differences by a print percentage of the image data is at least a threshold.  One would have been motivated to make this modification in order to enable appropriately controlling the fixing temperature according to the type of an image (Okayasu [0082]).

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852